Citation Nr: 0502238	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  00-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with lumbar intervertebral disc disease, 
L5-S1.

2.  Entitlement to a rating in excess of 10 percent for right 
leg radiculopathy, L5-S1 as secondary to lumbar strain with 
intervertebral disc syndrome.

3.  Entitlement to service connection for a left ear 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The case was previously before the Board in May 2002, when it 
was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.  The Board also 
notes that, at that time, the issue of entitlement to service 
connection for hearing loss was remanded for issuance of a 
Statement of the Case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  Although the RO issued a SOC, the 
veteran did not perfect an appeal with respect to this issue.  
As such, the Board does not have jurisdiction to address it.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("new spinal regulations").  The 
Board will hereafter designate the regulations in effect 
prior to the respective amendments as the "old disc 
regulations" and the "old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

By a rating decision dated in July 2004, the RO granted 
service connection for right leg radiculopathy, L5-S1, as 
secondary to lumbar strain with intervertebral disc syndrome, 
evaluated as 10 percent disabling effective September 23, 
2002, the effective date of the change in the evaluation 
criteria for intervertebral disc syndrome which allowed a 
separate evaluation for the neurological complications of 
lumbar disc disease.  In a Supplemental Statement of the Case 
issued in July 2004, the rating assigned for right leg 
radiculopathy was listed as an issue and this issue was 
addressed by the veteran's representative in statements dated 
in September 2004 and October 2004.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's service-
connected low back disorder was manifested by severe 
limitation of motion.  There was no evidence of 
incapacitating episodes of intervertebral disc disease 
requiring bedrest.  Ankylosis of the lumbar spine was not 
shown.

2.  As of September 23, 2002, the veteran's low back 
disability has been manifested by severe limitation of 
motion, but not persistent symptoms compatible with sciatic 
neuropathy, to include absent ankle jerk or other severe 
symptoms.

3.  The veteran's low back disability is also currently 
manifested by neuropathy of the right lower extremity 
manifested by subjective complaints of pain, sciatica, and 
mild decrease or ankle jerk; there are no other organic 
changes present such as muscular atrophy or trophic changes.

4.  The veteran is not shown to have a left ear disorder that 
is related to service.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbosacral strain 
with lumbar intervertebral disc disease, L5-S1, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5292, 5293, 5295 (before and after September 23, 2002) 
and DC 5243-5292 (on and after September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
right leg radiculopathy, L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.71a, 4.124a, DC 5243-8620 (as of September 26, 2003).

3.  A left ear disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in February 1999 and July 2004; the 
statements of the case dated in November 1999 and July 2004; 
the supplemental statements of the case dated in October 
2000, February 2001, and July 2004; the Board remand dated in 
May 2004; and the letters dated in June 2002 and July 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
several medical examinations to assess the nature and 
severity of the back disability at issue here.  With respect 
to the left ear disorder claim, the Board notes that the 
veteran did not receive treatment for the claimed symptoms 
during service, and that the claims files do not contain 
competent evidence showing that there is nexus between any of 
the claimed disorder and his service.  As such, the evidence 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2003); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first AOJ adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and a supplemental statements of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

I.	Low Back Disorder.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  The functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Old Disc and Spinal Regulations.  Under DC 5010, traumatic 
arthritis is rated as degenerative arthritis.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  These regulations have not been amended.

Under the previous DC 5289, unfavorable ankylosis of the 
lumbar spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under DC 5292.  A 20 
percent evaluation required moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, required severe limitation of motion. 

Under the old DC 5293, a noncompensable evaluation was 
warranted for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation was warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation required moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
required severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Under former DC 5295, a noncompensable evaluation was 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation would 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation, the highest award under this code, 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, and positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation was also warranted if only some of 
these manifestations were present if there was also abnormal 
mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, DC 5293 
was amended effective in September 2002 to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at DC 5235 to DC 5243, the Board is 
directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . . 
. 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height . . . 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Factual Background.  The veteran was afforded a VA 
examination in October 1998, when he reported having strained 
his back during service in 1968.  He reported that the pain 
had worsened since that time, but that he was not taking any 
medication.  In the opinion of the examiner, the veteran 
appeared well-developed and well-nourished, with no acute 
respiratory distress.  On examination, the veteran had a 
spasm of the lower back, with bending almost impossible and 
very painful.  The veteran was able to bend to 40 degrees, 
and straight leg raising sign was positive on both sides.  
Extension was to zero degrees, and was very painful.  The 
veteran limped when he walked.  Clinical diagnosis was of a 
contusion of the lumbosacral spine.  An x-ray of the 
lumbosacral spine was negative.  The examiner indicated that 
the veteran was able to do his household work, but not any 
yard work, due to his back pain.  The examiner also opined 
that employment involving prolonged sitting, standing, 
pulling or pushing was not possible for the veteran.

At the time of a May 1999 personal hearing, the veteran 
testified that he was in constant pain, from his tailbone to 
his right toe.  He stated that his back had hurt continuously 
since the late 1960s.  He indicated that he had no strength 
in his right leg, and could only perform light work.

The veteran was afforded another VA orthopedic examination in 
December 1999.  At that time, it was noted that the veteran 
had been diagnosed with intervertebral disc syndrome in 1968, 
while in service.  Since that time, the veteran reported 
having pain, weakness, fatigue, lack of endurance and 
stiffness in the lower back.  He stated that his back hurt 
"all the way from the back to the right lower foot."  He 
described the symptoms as constant, occurring daily and 
lasting for minutes.  The symptoms were aggravated by 
bending, squatting and stooping; they were alleviated by rest 
and taking Ultram.  The veteran stated that his back problem 
caused him to perform very poorly in his normal daily 
activities.  The veteran was able to brush his teeth, shower 
and dress himself, however.  He was also able to drive a car, 
but had difficulty walking, and was unable to cook, vacuum, 
shop, push a lawnmower, climb stairs, or garden.

On examination, the veteran was well-developed and well-
nourished.  He used a cane for support, but had no signs of 
abnormal weight bearing.  He had a limp towards the left 
side.  Examination of the lumbar spine showed painful motion 
on bending and getting up.  The veteran had moderate muscle 
spasms in the paravertebral muscle on both sides.  He had 
tenderness in the L3, L4, L5 and S1 regions.  Flexion was to 
75 degrees, with pain starting at 30 degrees.  Right lateral 
movement was to 40 degrees, with pain starting at 30 degrees.  
Left lateral movement was to 30 degrees, with pain starting 
at 35 degrees.  Right rotation was to 30 degrees, with pain 
starting at 25 degrees.  Left rotation was to 35 degrees, 
with pain starting at 30 degrees.  Limitation of range of 
motion was due to pain, but there was fatigue, weakness, and 
lack of endurance on repeated usage.  Neurological 
examination revealed normal motor function of the upper and 
lower extremities, bilaterally.  Sensory reflexes were 2+, 
bilaterally, and muscle power was 5/5 on both sides.  
Straight leg raising on both sides was within normal limits.  
An x-ray of the lumbar spine showed mild levoconvex 
curvature, and mild degenerative disease of L3-4, L4-5, and 
L5-S1.

The examiner also provided the following additional 
commentary:

Review of the old medical records provided 
indicates that the veteran fell off the back of 
a military truck sometime between 1968 and 
1969.  The veteran was hospitalized for about 
two weeks.  He underwent physical therapy and 
other treatment modalities.  He was further 
evaluated in June 1982 and was again found to 
have lumbosacral problems with radiation of 
pain in the posterior aspect of both thighs.  
He was treated as an outpatient in Atlanta, and 
Dallas Veterans Hospitals.  At that time, he 
was working as a truck driver and had not lost 
any time from work.  However, x-rays that were 
done in November 1981 showed them to be 
completely normal and the diagnosis of muscular 
ligament strain was made at that time.  The 
veteran also underwent another evaluation for 
disability in October 1998 where it was noted 
that his lower back had become worse than 
before and that the pain was increasing and he 
was starting to have a limp when walking.  At 
this time, the veteran reported that he had 
lost his job as a truck driver earlier in 1996.  
He was also noted to have sciatica symptoms and 
physical examination was positive for sciatica 
on both sides.  Therefore in view of the above, 
it is my opinion that the veteran's back 
condition originates from the injury he 
sustained to his lower back when he had an 
accident in the military truck and the 
condition had deteriorated into degenerative 
disease at this time.  It is also however 
possible that his job as a truck driver before 
1996 could have aggravated his back condition.

At the time of a July 2003 VA examination, the veteran 
reported being "greatly disabled," although he worked on a 
part-time basis at a relatively sedentary job.  He was not 
receiving "active treatment" for his back disorder.  On 
physical examination, the veteran was alert and appeared 
fairly healthy.  Examination of the back was consistent with 
decreased lumbosacral curvature, with marked tenderness.  No 
deformity was noted except for reversal of the lumbosacral 
curvature.  Straight leg raising test on the right side was 
positive at approximately 60 degrees, and was negative on the 
left side.  Spinal movements were markedly reduced due to 
pain.  Flexion was to 40 degrees; extension was to 20 
degrees; right and left lateral bending was to 30 degrees; 
and right and left rotation was to 25 degrees, with pain at 
10 degrees.  An x-ray report was consistent with irregular 
and decreased disc space at levels L4-5 and L5-S1.  Clinical 
impression was of chronic lumbosacral strain with lumbar 
intervertebral disc disease and right lower extremity 
radiculopathy, distribution of S1 nerve root.  Additionally, 
the examiner commented that:

The [veteran's] activities of daily living are 
partly affected.  His social activities are 
also partly affected and his work ability is 
also partly affected.  At this point, I would 
say that he is partially disabled because of 
his persisting back pain.  His pain is present 
most of the time, increased with any strenuous 
activity.

At the time of a September 2003 VA examination, it was noted 
that the veteran had been treated with Ultram for six to 
seven years.  This was the only medication he was taking, and 
it did work for him, according to the examiner.  The veteran 
was still working as a truck driver.  Walking seemed to 
worsen his symptoms, and lying down seemed to ameliorate 
them.  He exercised by walking one to two miles every few 
days, when able.  On musculoskeletal examination, the 
peripheral nerve examination was positive in that he had some 
weakness of the right great toe extension at 4/5 compared to 
the left; however, his right ankle dorsiflexion was 5/5 
bilaterally.  He had positive straight leg raising on the 
right at 45 degrees, as well as on the left at 80 degrees.  
The remainder of his peripheral nerve examination was normal.  
Nerve conduction/EMG testing was performed, and revealed the 
presence of a mild, chronic rightward L5-S1 radiculopathy.  
The examiner provided a diagnosis of chronic right L5-S1 
radiculopathy, mild to moderate in nature.

The veteran was afforded a VA examination in February 2004, 
at which time his posture was described as normal, with a 
decrease in lumbosacral curvature.  Examination of the back 
revealed a mild reversal of the lumbosacral curvature and 
moderate tenderness in the lower lumbar spine.  There was 
pain on movement.  A left leg straight-leg raising test was 
negative, and the right leg was positive at approximately 60 
degrees.  There was associated weakness of the lower back, as 
well as a lack of endurance associated with pain.  A right 
hip examination was basically unremarkable.  Right ankle 
reflex was decreased, and there was hyperesthesia in the 
distribution of S1 and also possibly L5 nerve root on the 
right side.  There was mild weakness of the right tendo 
Achilles, as compared to the left.  The remaining reflexes 
were normal.  An x-ray report showed (1) spondylitic changes 
in the lower two levels; (2) decreased disc height at L5-S1; 
and (3) foramina.  An EMG report was consistent with right 
lower extremity radiculopathy.

A March 2004 VA examination reflected similar findings.  An 
x-ray showed L4-L5 and L5-S1 degenerative disc disease.  The 
examiner opined that the veteran had a chronic right L5-S1 
radiculopathy, mild to moderate in nature.  The condition was 
characterized as "non-surgical."  The examiner opined that 
the veteran had been under-treated in the past, and that his 
condition warranted more appropriate pain control.  The 
veteran was employable.  The examiner indicated that the 
veteran's lower back symptoms, to include lumbar 
radiculopathy, are a direct result of his service-connected 
injury.

Legal Analysis.  Turning first to the evidence under both the 
old disc and spine regulations, the Board notes that to 
warrant a higher than 40 percent rating prior to September 
23, 2002, the evidence must show persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  After a review of the 
evidence, the Board finds that there is no basis for a higher 
rating pursuant to this standard.  The Board notes that prior 
to September 23, 2002, there was some objective evidence of 
decreased sensation in the L5 distribution, decreased ankle 
jerk on the right, and EMG evidence of radiculopathy, as 
noted in December 2000; however, these symptoms do not 
approximate the symptomatology that is required for a 60 
percent rating.  Specifically, these symptoms do not show 
absent ankle jerk or other similarly severe symptoms, and 
little relief of the symptoms.

The Board turns now to the issue of whether the evidence 
contained in the claims file after September 2003 warrants a 
higher than 40 percent rating under the new spine 
regulations.  A higher than 40 percent rating will be 
warranted under the new spine regulations in the following 
situations:

(i)	Unfavorable ankylosis of the entire spine (100 
percent)
(ii)	Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent)
(iii)	incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months (DC 
5293, as amended) (60 percent); or
(iv)	by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the 
higher evaluation.  

In this case, there is no evidence that the veteran has 
experienced acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest and treatment by a 
physician at any time during the relevant period.  While he 
has complained of on-going pain and discomfort, there is no 
indication that bedrest has been ordered.  Therefore, the 
Board finds that there is no basis for a higher than 40 
percent rating for intervertebral disc syndrome under the new 
disc regulations.

Next, considering the veteran's chronic orthopedic and 
neurological manifestations, the Board notes that his chronic 
orthopedic manifestations have been represented by severe 
range of motion of the lumbar spine with a rating of 40 
percent under DC 5243.  See Johnston, 10 Vet. App. at 85.  As 
noted above, there is no evidence of ankylosis of the lumbar 
spine to consider a higher rating under the General Rating 
Formula.  

The neurologic manifestations of the veteran's intervertebral 
disc syndrome include findings in December 2000 of 
objectively decreased sensation in the right L5 distribution 
and mild decrease of ankle jerk with EMG findings of 
radiculopathy at L5.  In addition, the July 2003 VA 
examination showed weakness with dorsiflexion of the right 
foot and weak ankle reflex and hypoesthesia of the right S1 
distribution.  Right radiculopathy was confirmed on the 
September 2003 and February 2004 VA examinations.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

As noted above, the veteran's neuropathy of the right lower 
extremity is manifested by subjective complaints of pain, 
sciatica, and mild decrease or ankle jerk.  There are no 
other organic changes present such as muscular atrophy or 
trophic changes.  The Board finds that such symptoms are 
compatible with mild incomplete paralysis of the sciatic 
nerve which warrants a 10 percent rating.  Accordingly, the 
Board finds no basis for a separate rating in excess of 10 
percent for the neurologic manifestation of lower extremity 
neuropathy due to intervertebral disc syndrome.

Although the General Formula provides that symptoms such as 
pain, stiffness, or aching are included in the rating 
criteria, the Board has nonetheless considered 38 C.F.R. §§ 
4.40, 4.45, and 4.59, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain, as these provisions have not been deleted.  DeLuca, 
8 Vet. App. at 206-07.  For the reasons set forth above, 
however, the Board finds that the evidence of record does not 
show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant ratings 
in excess of those currently assigned.  


II.	Left Ear Disorder.

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  When the veteran was examined for 
enlistment in July 1967, he was found to have defective 
hearing and was given an H2 profile because of the defective 
hearing.  A clinical record cover sheet dated in May 1968 
contained a diagnosis of impairment of hearing, bilateral, 
high frequency, cause unknown.  It was noted that this 
condition existed prior to service.  When he was seen in June 
1968 for complaints of ear ache, it was reported that he had 
complete loss of hearing as a civilian in November 1966.  In 
July 1971 it was noted that he had worked on a flight line 
for 3 years and 10 months and been exposed to the noise of 
C141 engines and forklifts.  When the veteran was examined 
for discharge in September 1971, audiometric findings were 
within normal limits.

Post-service VA medical records from the Dallas VAMC for the 
period from January 1977 include clinical records for June 
1978 which reflect that the veteran was seen for complaints 
of a gradual left ear hearing loss.  It was noted that there 
was a history of noise exposure but no history of perforation 
or ear infection.  Examination revealed that the left 
tympanic membrane was dull and slightly retracted with poor 
mobility.  Audiometric examination revealed findings reported 
to be consistent with conductive loss.  The impression was as 
follows: conductive loss, left ear, secondary to fluid vs. 
otosclerosis.

The veteran was accorded an examination for disability 
evaluation purposes in late March 1982, including 
audiological evaluation.

In June 1982, the veteran underwent a left ear tympanoplasty 
with mastoidectomy.  The preoperative diagnosis was left 
chronic otitis media with cholesteatoma.  The operative 
report reflects that there were no ossicles in the proper 
place.  A canal wall mastoidectomy was performed.  A 
posterior canal wall was taken down to the level of facial 
nerve.  There was a remnant of the malleus and a remnant of 
the incus that was not attached to any stapes superstructure.  
There was no stapes present.  The head of the malleus was 
gone.

Private medical records reflect that the veteran underwent a 
radical left mastoidectomy in September 1986.  A pathology 
report from the Methodist Hospital of Dallas reflects that 
microscopic study of specimens from the radical left 
mastoidectomy resulted in diagnoses of cholesteatoma and 
dural fibrous tissue.

At the veteran's May 1999 hearing, he reported that doctors 
had informed him that his eardrum problems "could be" 
associated with a rocket attack that he reported occurred in 
1968 in Vietnam.  However, the Board notes that there are no 
medical reports of record that reflect such an opinion.

Analysis.  The Board notes that service medical records do 
not reflect treatment for a left ear injury.  Further, none 
of the veteran's post-service medical records show a 
relationship between his left ear mastoidectomy, 
tympanoplasty or cholesteatoma treatment, and any acoustic 
injury or condition incurred during service.  Service 
connection for a left ear disorder is therefore not 
warranted.  See 38 C.F.R. § 3.303(b).  In addition, the Board 
points out that the first evidence of a problem with the 
veteran's left ear tympanic membrane was almost 7 years after 
service.  It was four years later that the veteran underwent 
a left ear tympanoplasty with a mastoidectomy.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  Finally, there is no competent evidence 
of a nexus between a left ear disorder and the veteran's 
service.  The Board therefore finds that the preponderance of 
the evidence is against the claim that the veteran has a left 
ear disorder that is related to his service.  Accordingly, 
the claim must be denied.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claim 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

A rating in excess of 40 percent for lumbosacral strain with 
lumbar intervertebral disc disease, L5-S1, is denied.

A rating in excess of 10 percent for right leg radiculopathy 
is denied.

Service connection for a left ear disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


